DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9-12, 14, 17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. [U.S. Pub. No. 2013/0181802 A1] in view of Shpiro [U.S. Patent No. 8106739] and Yamaguchi et al. [U.S. Patent No. 6566608].
Regarding claim 1, Watanabe discloses a dust core (e.g., 1, Paragraph 0012, 0075) adapted to be used with a coil (e.g., 2, see Fig. 1, Paragraph 0018, 0075) comprising:
a compact containing a soft magnetic powder and a binding component (e.g., resin, Paragraph 0019, 0031), the compact having a surface having irregularities and 
Watanabe discloses the instant claimed invention discussed above except a cover coat which is in direct contact with and covers the entire surface of the compact, the cover coat covering the irregularities and filling at least part of the cavities of the outer surface,
the cover coat containing a polyamideimide-modified epoxy resin, which is a product of reaction of polyamideimide resin and an epoxy compound.
Shpiro discloses a cover coat (e.g., 325, column 8, line 30, Fig. 2H) which is in direct contact with and covers the entire surface of compact (e.g., toroidal core 310, Fig. 2H).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a cover coat in direct contact with and covers the entire surface of a compact as taught by Sphiro to the core of Watanabe to provide insulation around the core and isolate the core from the coil to avoid a possible short circuit in case the coil insulation fails due to thermal stress.
Yamaguchi discloses a cover coat (e.g., 15) containing polyamideimide-modified epoxy resin, which is a product of reaction of polyamideimide resin and an epoxy compound (column 7, lines 43-55) covering and filling the spaces between insulated conductive wire 13 of the winding layer 14 (see Figure 5) wound around core 20 [Col. 6, Lines 10-32, Fig. 5].

Regarding claim 2, Watanabe discloses the soft magnetic powder contains a powder of iron-based materials [Paragraph 0015]. 
Regarding claim 4, Watanabe discloses the soft magnetic powder contains particles of an amorphous magnetic material [Paragraph 0015]. 
Regarding claims 9 and 10, Watanabe discloses the electronic component comprises a coil (e.g., 2, Fig. 1); and
a connection terminal connected to each end portion of the coil 2 (e.g., ends of wire 2w used as a choke coil, Paragraph 0075), 
wherein at least one portion of the dust core is placed so as to be located in an induced magnetic field generated by a the current flowing in the coil through the connection terminal [Paragraph 0075, Fig. 1]. 
Regarding claim 11, Yamaguchi discloses the cover coat (e.g., 15) increases a mechanical strength of the compact [Col. 7, Lines 26-59, 2b] [Col. 6, Lines 14-17, Fig. 5].

Shpiro discloses the cover coat includes a layer (e.g., 325, column 8, line 30, Fig. 2H) directly formed on the surface of the compact (e.g., toroidal core 310, Fig. 2H).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a cover coat directly formed on the surface of the compact as taught by Shpiro to the core of Watanabe to provide insulation around the core and isolate the core from the coil to avoid a possible short circuit in case the coil insulation fails due to thermal stress.
Yamaguchi discloses coating layer (e.g., 15) directly formed on the irregular surface of the winding 14 (comprising bumps and recess of adjacent round insulated wires 13) and extending portion impregnated into the recess in between adjacent round wires [Col. 7, Lines 43-59, Fig. 2b].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use coating layer as taught by Yamaguchi to the surface of compact core and impregnate into inner structure beyond the surface the core of Watanabe in view of Shpiro to provide further insulation and even out the irregular surface of the compact core.

Yamaguchi discloses the instant claimed invention discussed above except for explicitly disclosing the liquid composition as a thermo-reaction product of the polyamideimide resin reacted with an epoxy group contained in the epoxy compound.
Yamaguchi discloses using resin that melts and adheres at certain temperature in column 8, lines 6-8. However, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e., dust core with cover coat, does not depend on its method of production, i.e., “a thermo-reaction of polyamideimide resin reacted with an epoxy group contained in the epoxy compound”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding claim 15, Watanabe discloses the irregularities and cavities on the surface of the compact are formed between particles of the soft magnetic powder (i.e., soft magnetic particles produced by water atomization have many irregularities, and because of interlocking irregularities, a compact of high strength but with surface irregularities is formed, Paragraph 0054).

Yamaguchi discloses a cover coat (e.g., 15) containing polyamideimide-modified epoxy resin (the same material required in the claim) that protects and insulates wires (column 7, lines 43-58) and is resistant to heat. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to that cover coat containing polyamideimide-modified epoxy resin as taught by Yamaguchi, which has the ability to insulate and fills spaces, in place of the cover coat of Sphiro to coat the dust core compact of Watanabe to provide insulation and reduce changes in magnetic properties of the compact due to oxidation because of its high thermal resistance.
Regarding claim 20, Watanabe discloses a dust core (e.g., 1, see Fig. 1, Paragraph 0018, 0075) adapted to be used with a coil (e.g., 2, Fig. 1, Paragraph 0075) comprising:
a compact containing a soft magnetic powder and a binding component (e.g., resin, Paragraph 0019, 0031), the compact having an outer surface having irregularities and cavities (e.g., soft magnetic particles produced by water atomization have many irregularities, and because of interlocking irregularities, a compact of high strength but with surface irregularities is formed, Paragraph 0054).
Watanabe discloses the instant claimed invention discussed above except for a cover coat formed over the outer surface of the compact and in direct contact therewith such that the cover coat covers the irregularities and filling at least part of the cavities, the 
Shpiro discloses a cover coat (e.g., 325, column 8, line 30, Fig. 2H) in direct contact therewith such that it covers the entire surface of compact (e.g., toroidal core 310, Fig. 2H).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a cover coat in direct contact with and covers the entire surface of a compact as taught by Sphiro to the core of Watanabe to provide insulation around the core and isolate the core from the coil to avoid a possible short circuit in case the coil insulation fails due to thermal stress.
Yamaguchi discloses a cover coat (e.g., 15) covers the irregularities and filling at least part of the cavities (column 6, lines 13-16, see Fig. 5), the cover coat including an impregnation structure (e.g., in the winding row of wire 13) which is an extending portion impregnating into an inner structure beyond the outer surface,
 the cover coat containing polyamideimide-modified epoxy resin, which is a product of reaction of polyamideimide resin and an epoxy compound (column 7, lines 43-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use cover coat containing polyamideimide-modified epoxy resin as taught by Yamaguchi, which has the ability to 
Regarding claim 21, Watanabe discloses the instant claimed invention discussed above except for the impregnation structure provides at least one of increasing a mechanical strength of the compact, increasing adhesion of the cover coat to the compact, and reducing changes in magnetic properties of the compact due to oxidation.
Yamaguchi discloses the impregnation structure provides at least one of increasing a mechanical strength (integrating insulated wires 13 to form winding layer 14), increasing adhesion of the cover coat,
the cover coat (e.g., 15) containing polyamideimide-modified epoxy resin (the same material required in the claim) that protects and insulates wires (column 7, lines 43-58) and is resistant to heat. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to that cover coat containing polyamideimide-modified epoxy resin as taught by Yamaguchi, which has the ability to insulate and fill spaces, in place of the cover coat of Sphiro to coat the dust core compact of Watanabe to provide insulation and reduce changes in magnetic properties of the compact due to oxidation because of its high thermal resistance characteristic.
.

Claims 3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Shpiro and Yamaguchi as applied to claim 1 above, and further in view of Otsuka et al. [U.S. Pub. No. 2014/0138570 A1].
Regarding claim 3, Watanabe in view of Shpiro and Yamaguchi discloses the instant claimed invention discussed above except for the soft magnetic powder contains particles of a crystalline magnetic material.
Otsuka discloses soft magnetic powder contains particles of a crystalline magnetic material 4 [Paragraph 0081, 0082, Figure 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use crystalline magnetic material as taught by Otsuka to the magnetic material of Watanabe in view of  Shpiro and Yamaguchi to provide the magnetic core with hardness and specific resistance in its average grain size.
Regarding claim 5, Watanabe in view of Shpiro and Yamaguchi discloses the instant claimed invention discussed above except for the soft magnetic powder contains particles of a nano-crystalline magnetic material. 
Otsuka discloses soft magnetic powder contains particles of a nano-crystalline magnetic material 3 [Paragraph 0082, Fig. 1].

Regarding claim 6, Watanabe in view of Yamaguchi discloses the instant claimed invention discussed above except for the soft magnetic powder is a mixture of two or more of a crystalline magnetic material, an amorphous magnetic material, and a nano-crystalline magnetic material. 
Otsuka discloses soft magnetic powder is a mixture of a crystalline magnetic material 4 and an amorphous magnetic material or a nano-crystalline magnetic material 3 [Paragraph 0081-82, Fig. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a mixture of a crystalline magnetic material and an amorphous magnetic material or a nano-crystalline magnetic material as taught by Otsuka to the magnetic material of Watanabe in view of Shpiro and Yamaguchi to provide a magnetic core with the optimized hardness, toughness of magnetic material.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Shpiro and Yamaguchi as applied to claim 1 above, and further in view of Kobayashi et al. [JP 03137816 A].

Kobayashi discloses the binding component is made of a pyrolysis residue of a binder (e.g., pyrolysis of hydrocarbon) containing a resin material [Abstract].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use binding component is made of a pyrolysis residue of a binder containing a resin material as taught by Kobayashi in addition to the soft magnetic power of Watanabe in view of Shpiro and Yamaguchi to provide a magnetic material that has antistatic effect.
Response to Argument

Applicant's arguments with respect to claims 1-7, 9-12, 14-15, 17 and 20-22 have been considered but are not persuasive. 
Watanabe discloses a dust core (e.g., 1, Paragraph 0012, 0075) adapted to be used with a coil (e.g., 2, see Fig. 1, Paragraph 0018, 0075). The Applicant argued the “irregularities” on the surface of the dust core of Watanabe. The Applicant insisted that Watanabe only mention irregularities formed on the surface of magnetic particles within the core and not on the outer surface of the dust core. The Examiner disagrees. Paragraph 0054 of Watanabe discloses “soft magnetic particles produced by water atomization have many irregularities on the surfaces of the particles, and therefore, because of interlocking of irregularities, a compact having high strength is obtained”. The Examiner concluded compact magnetic core with magnetic particles having irregular surfaces would result in a magnetic core with rough surface to maintain greater strength. The objective of Watanabe is a stronger and compact magnetic core with this method.
Watanabe has another method of forming soft magnetic particles for the dust core, which is the gas atomization. Gas atomization produces spherical particles. With this method, irregularities that may break through insulating film is small. With this option, Watanabe is sacrificing strength of the magnetic core structure. Watanabe, with comparison of these methods, discloses that the first method produces a dust core with rougher surface than the surface of the dust core produced in the second method. See Paragraph 0054.
Shpiro discloses a cover coat (e.g., 325, column 8, line 30, Fig. 2H) which  is in direct contact with and covers the entire surface of compact (e.g., toroidal core 310, Fig. 2H). It would have been obvious to one having ordinary skill in the art to have a cover coat in direct contact with and covers the entire surface of a compact as taught by Sphiro to the core of Watanabe to provide insulation around the core and isolate the core from the coil to avoid a possible short circuit in case the coil insulation fails due to thermal stress.
The Applicant argued the prior art Yamaguchi for its ability to cover irregularities and cavities. The Examiner explains that Yamaguchi discloses a cover coat (e.g., 15) containing polyamideimide-modified epoxy resin (as required in claim 1), which is a product of reaction of polyamideimide resin and an epoxy compound (column 7, lines 43-55) covering and filling the spaces between insulated conductive wire 13 of the winding which has the ability to insulate and fill spaces, in place of the cover coat of Sphiro to coat the dust core compact of Watanabe and therefore covers the irregularities and filling at least part of the cavities of the outer surface of the compact and provide a high thermal resistance material to further insulate the core from the winding that surrounds it to ensure a safe operation of the device. 

    PNG
    media_image1.png
    557
    784
    media_image1.png
    Greyscale

Therefore, Yamaguchi discloses the same material as claimed in claim 1 and teaches the ability to insulate and fills in spaces. The polyamideimide-modified epoxy 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837


/Alexander Talpalatski/Primary Examiner, Art Unit 2837